            Case 5:20-cv-00307-TES Document 75 Filed 09/07/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

HANS OWENS,

       Plaintiff,

V.

PERDUE FOODS LLC,
                                                           CIVIL ACTION NUMBER:
                Defendant,
                                                                5:20-cv-00307-TES
AND

PERDUE FOODS LLC,

                Third-Party Plaintiff,

V.

THE VINCIT GROUP d/b/a QSI INC.,

       Third-Party Defendant,


                                     PROTECTIVE ORDER


       Currently before the Court is Plaintiff, Perdue Foods LLC, and The Vincit Group's (the

"Parties" and individually a "Party") Consent Motion for Protective Order. After careful

consideration, and for good cause shown, the Court GRANTS the Parties' Motion and

ORDERS as follows:

       1.       The Parties anticipate that certain documents and information subject to discovery

in this case may contain confidential, proprietary, and/or personal information.

       2.       Any Party may mark any document, information, or other item produced

("Material") "Confidential" that it believes in good faith contains confidential, proprietary,
         Case 5:20-cv-00307-TES Document 75 Filed 09/07/21 Page 2 of 4




and/or personal information by labeling the Material with the term "Confidential." Any Party

may also designate any portion of any deposition transcript "Confidential" within 21 days from

the date that Party receives the deposition transcript by informing counsel for all other Parties in

writing of the page and line numbers that are "Confidential." If a Party wishes to designate as

"Confidential" Material that is not capable of being physically marked-such as a video or

electronic file-that Party shall inform all other Parties in writing that the Material is to be

considered marked "Confidential."

       3.        Material designated "Confidential" by one Party may be shared by the other

Patties only with the following:

            a. In-house and outside counsel for any Patty and any person employed by those
               counsel or their firm, including independent or outside companies that provide
               document-management services, copying services, technology services, or similar
               services.

            b. A Party or employees of a Party engaged in assisting with this litigation.

            c. Any person who authored, created, or received "Confidential" Material before it
               was designated "Confidential."

            d. Anyone not covered by Sections 3(a)-(c) who is retained by counsel or a Party to
               assist in this litigation, including, but not limited to, expert consultants and
               witnesses, after those individuals have signed a document substantially similar to
               the form attached as Exhibit I .

            e. The Court and court officials and members of any jury.

            f.   Any witness, after the witness has signed a document substantially similar to the
                 form attached as Exhibit I.

       4.        If any Party or counsel wishes to disclose "Confidential" Material designated

"Confidential" by another Party to someone not covered by Section 4, that Party or counsel must

inform the Party that designated the Material of its intent to do so, including with a description of

the person to whom the disclosure will be made, within 10 days of sharing the Material. If the



                                                 2
         Case 5:20-cv-00307-TES Document 75 Filed 09/07/21 Page 3 of 4



Party that designated the Material "Confidential" does not object within that I 0-day period, the

other Party may share the Material, after the individual signs a document substantially similar to

the form attached as Exhibit I. If the designating Party objects during that I 0-day period, the

other Party may not share the Material until the Parties reach an agreement or the Court allows

the disclosure.

       5.         The inadvertent or unintentional disclosure of "Confidential" Material without

designation does not waive or forfeit the confidential nature of the Material.

       6.         If any Party believes that any Material has been improperly designated

"Confidential," that Party must notify the designating Party in writing of its objection to the

designation. The notification must identify the Material and explain why the Party believes it has

been improperly designated. The Parties shall attempt to resolve any dispute by agreement in

good faith without Court intervention. If the Parties are unsuccessful, however, the Party seeking

to remove the designation must seek relief from the Court within 14 days from the date the

designating Patty finally refuses to remove the designation. If a Party moves the Court the

remove a "Confidential" designation from Material, the Material will remain "Confidential" until

the Court rules otherwise, if the Comt rules otherwise.

       7.         "Confidential" Material may be shown to a witness in a deposition only after the

witness signs a document substantially similar to the form found in Exhibit I. If the witness

refuses to sign the form, the deposition shall not proceed until the issue is resolved either

between the Parties or by the Comt.

        8.        If a Party wishes to cite to "Confidential" Material in a filing or otherwise file

"Confidential" Material with the Court, that Party must first seek leave to file the "Confidential"

Material under seal before filing the "Confidential" Material.



                                                  3
         Case 5:20-cv-00307-TES Document 75 Filed 09/07/21 Page 4 of 4



       9.        This Protective Order is not a waiver of

              a. Any Party's right to object to discovery requests;

              b. Any Party's right to seek an order compelling discovery;

              c. Any Party's right to use its own documents or information, including

                 "Confidential" Material in its sole and complete discretion.

        10.      The requirements of this Protective Order will remain in effect with respect to any

"Confidential" Material until the designating Party releases any Material from these

requirements.

       11.       Unless otherwise agreed to by the designating Party, counsel for each Party must

take reasonable measures to ensure that all party representatives, witnesses, experts, consultants,

or others possessing "Confidential" Material destroy or return all "Confidential" Material to the

designating Party within 60 days from the date this litigation completely ends, whether by

judgment, settlement, or otherwise. As long as any claim against any party remains pending, this

Section 13 is not triggered. Counsel for any Party, however, need not destroy or return

"Confidential" Material in counsel's possession or files.

       12.       If a Party wishes to use Material designated "Confidential" during any trial or

hearing in this case, the Parties will, in advance, confer in good faith to agree upon a method to

protect such marked Material during such proceedings. If the Parties are unable to agree upon a

method to protect the designated Material, any Party may apply to th

maintain the confidentiality of the Material.
                                                                      --
       This    L    day o f - ¥ - , 2021.




                                                  4
